                                                                              .Li
             IN THE UNITED STATES DISTRICT COURT FOR THi.S. DISTRICT CUUi':
                     SOUTHERN DISTRICT OF GEORGIA          AUC'Jo!^- U! - .
                                DUBLIN DIVISION
                                                                  ZOBftUG-l PH3:19
MICHAEL SURINE,

        Plaintiff,

             V.                                        CV 319-040


JIMMY BRITT CHRYSLER      DODGE
JEEP RAM, LLC, and BRITT
AUTOMOTIVE, LLC,

        Defendants.




                                    ORDER




        On June 22, 2019, Plaintiff Michael Surine filed a Notice of

Voluntary Dismissal seeking to dismiss without prejudice Defendant

Jimmy Britt Chrysler Dodge Jeep Ram, LLC               {Doc. No. 6.)          This

Defendant has not filed an answer or a motion for summary judgment

in   the   case.      After   due   consideration,    the     Court   finds   the

dismissal proper under Federal Rule of Civil Procedure 41(a)(1).

IT IS THEREFORE       ORDERED   that   all of   Plaintiff's    claims   asserted


against Defendant Jimmy Britt Chrysler Dodge Jeep Ram, LLC in this

matter are DISMISSED WITHOUT PREJUDICE.              Administratively, the

Clerk shall TERMINATE only this Defendant from the record of the

case.



      ORDER ENTERED at Augusta, Georgia, this          7
                                                       ^        day of August,

2019.




                                           UNITED STATES DISTRICT JUDGE
